Name: Decision No 2/79 of the ACP-EEC Council of Ministers of 23 March 1979 derogating from the concept of 'originating products' to take into account the special situation of Mauritius with regard to its production of canned runa
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-05-12

 Avis juridique important|21979D0512(01)Decision No 2/79 of the ACP-EEC Council of Ministers of 23 March 1979 derogating from the concept of 'originating products' to take into account the special situation of Mauritius with regard to its production of canned runa Official Journal L 117 , 12/05/1979 P. 0002DECISION No 2/79 OF THE ACP-EEC COUNCIL OF MINISTERS 23 March 1979 derogating from the concept 'originating products' to take account of the special situation of Mauritius with regard to its production of canned tuna THE ACP-EEC COUNCIL OF MINISTERS, Having regard to the ACP-EEC Convention of LomÃ © signed on 28 February 1975 hereinafter called 'the Convention', and in particular Article 9 (2) thereof, Whereas Article 27 of Protocol No 1 to the Convention concerning the definition of the concept of 'originating products' and the methods of administrative cooperation, states that derogations from the rules of origin may be made, in particular to facilitate the development of existing industries or the creation of new industries ; Whereas the ACP States have submitted a request from the Government of Mauritius for a derogation from the definition set out in the said Protocol for canned tuna produced by that State ; Whereas in order to catch fish for its canneries Mauritius has decided to set up its own fleet of vessels so that the finished products are originating products within the meaning of Protocol No 1 to the Convention ; Whereas the fleet will become operational only in about one year's time ; Whereas, in accordance with Article 27 of Protocol No 1, the Customs Cooperation Committee has adopted a report on the said request ; Whereas the derogation accorded for 1978, taken together with that envisaged for 1979, represents a period of time sufficient to allow the Mauritian authorities to resolve their problem in obtaining originating raw materials; whereas the present derogation is therefore to be limited to a maximum period of 12 months ; Whereas in these circumstances a temporary derogation may be made from the definition of the concept of originating products, HAS DECIDED AS FOLLOWS: Article 1 By way of derogation from the special provisions of List A in Annex II to Protocol No 1, canned tuna manufactured in Mauritius and falling within heading No ex 16.04 of the Common Customs Tariff shall be considered as originating in Mauritius subject to the following conditions. Article 2 This derogation shall relate to 1 600 tonnes of canned tuna falling within heading No ex 16.04 of the Common Customs Tariff and exported from Mauritius between 25 November 1978 and 24 November 1979. Article 3 The movement certificates EUR.1 issued for originating products by virtue of the derogation contained in Article 1 shall contain in box 7 'Ramarks' one of the following endorsements : - 'DÃ ©goration thons'- 'Abweichung Thunfisch'- 'Derogation tuna fish'- 'Deroga tonno'- 'Afwijking tonijn'- 'Undtagelse tunfisk'. Article 4 The competent authorities of Mauritius shall take the necessary steps to carry out quantitative checks on exports of the products referred to in Article 2 and shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR.1 have been issued pursuant to this Decision. Article 5 The ACP States, the Member States and the Community shall be required, each for its own part, to take the necessary steps to implement this Decision. Article 6 This Decision shall enter in force on 25 November 1978. It shall apply until 24 November 1979. Done at Freeport, 23 March 1979. For the ACP-EEC Council of MinistersThe PresidentJ. FRANÃ OIS-PONCET